DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Applicants' arguments, filed 12/23/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites the phrase “wherein the composition is dispensed from a single compartment dispenser”.  The phrase constitutes new matter insofar as it was not supported by the disclosure as originally filed.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
1) Claims 2-7, 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley (US 2015/0030546) in view of Herrmann et al., (US 2008/0095719).  
O’Malley teaches a two-part oral care system comprising an oxidative composition having an ozonated oil and a reductant composition (Abstract).  The system includes “first and second vessels” which “isolate the oxidative and reductant compositions from reacting with one another during storage” but dispensed “for combining to result in a final composition for use” (p. 1, para. [0008]). 
Since the ozonated oil is present in the oxidative composition, enzymes would not have been present, as per claim 1. 
O’Malley teaches “Another embodiment” comprising “ozonated oil . . . with Aloe vera” without enzymes (p. 5, para. [0066]).
Whitening agents, per se, are not taught therein, thus it would have been obvious to exclude them, as per claims 16-17.
	The invention is taught to be formulated as a “mouthwash” (p. 2, para. [0024]).
The ozonated oil is ozone “infused into oil which acts as a carrier”, where a preferred oil is “hempseed oil” (Id., para. [0023]).  The oil comprises “0.01% to 5.0% per mass of the final composition” (p. 2, para. [0027]). 
The oxidative composition also comprises a surfactant (orally acceptable base) (p. 1, para. [0009]), as per claim 10.  Embodiments also include “Xylitol” (humectant) “at about 33.25% with a possible range at or between 0.1%-60%”and “Deionized water” (p. 5,para. [0063]), as per claims 17-18. Abrasives are not required, as per claim 21.
aloe vera is taught to be present “with a possible range at or between 0.01%-9%” (p. 5, para. [0064]), as per claims 4-5.  Note: the aloe vera may be combined with the ozonated oil without enzymes (see p. 5,para. [0066]).  The compositions may also comprise vitamins, i.e. Vitamin E (p. 5, para. [0067]), as per claim 11.
Mouthwashes, in particular, are taught to be useful for killing “bacterial plaque which causes cavities, gingivitis, and bad breath”, which addresses reducing or inhibiting formation of dental caries, as per claim 15.
Concerning claim 22, O’Malley teaches “the toothpaste, spray, mouthwash or irrigation solution can be combined right before use” (p. 2, para. [0025]).  Accordingly, it would have been obvious to dispense from a single compartment dispenser.

O’Malley does not teach caprylyl glycol.

Herrmann et al. teaches compositions including “oral hygiene products” such as “ tooth creams, toothpastes, tooth gels, mouth washes, mouth rinses, gargle liquids . . .” (p. 7, para. [0060]).
The oral hygiene products are taught to comprise “moisture-retaining substances” (Id., para. [0062]), where moisture-retaining substances include “1,2-octanediol” (caprylyl glycol) and “hyaluronic acid” “sorbitol, glycerol” [glycerin] (p. 12, para. [0102]), as per claims 19-20.
The amount of caprylyl glycol or hyaluronic acid for the oral hygiene compositions is not taught.  However, given its function as a moisture retention aid, it In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add capprylyl glycol (including hyaluronic acid) to the composition of O’Malley for the advantage of adding a moisture retention property, as taught by Hermann et al.
Since it would have been obvious to add caprylyl glycol, a moisture retention aid, to the compositions of O’Malley, the property of having a moisture retention capacity of at least 4.8 would have been implicit.

2) Claims 2-7, 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR2011-0112498, cited in IDS) in view of Wallace (Hemp Out, 4,2/2014, cited in IDS) and Herrmann et al., (US 2008/0095719). 
Jeong teaches an oral care composition comprising 0.1-4.0% hempseed oil (Abstract), "with an excellent treatment of periodontal disease, and the effect in the treatment of tooth-decay" (Technical field at p. 1).  The preferred embodiment in Jeong toothpaste; however, Jeong teaches, “The invention may not be restricted to the above-described embodiment” (p. 4, lines 21-23). Jeong does not require enzymes, abrasives, or whitening agents, as per claims 1, 12, 16, 17, 21.
Jeong also teaches, “the present invention contains the glycerine, the sorbitol liquid, and the amorphous sorbitol liquid as the wetting agent” (Tech Solution, lines 6-7) and sodium alkyl sulfate (surfactant) (Id. lines 8-9); “purified water” (p. 3, 12th paragraph).  No specific amounts have been provided; however, it would have been obvious to optimize a range for each.

In regard to use of hempseed oil as mouth rinse, the Examiner additionally cites Wallace, teaching “Hemp Seed Oil Pulling" a technique whereby hemp seed oil is gargled “slowly swished in the mouth and drawn through the teeth" and subsequently expectorated (see p. 2 at How to do your home base oil pulling).  The technique alleged to be useful for treating “bad breath, bleeding gums, cavities, or tooth pain” (line 1 at p. 1) and suggests treatment of dry mouth or xerostomia insofar as it is described as “an oil-mouth-message soothes and stimulates the key meridians where taste meets the organ. Simultaneously, as in any skin message, the inner skin and lining of the mouth, plate and tongue become warm and supple and the lubrication prevents dryness” [emphasis added] (p. 2. 4th paragraph).  

Jeong does not teach caprylyl glycol.


The oral hygiene products are taught to comprise “moisture-retaining substances” “vitamins” (Id., para. [0062]), where moisture-retaining substances include “1,2-octanediol” (caprylyl glycol) and “hyaluronic acid” “hyaluronic acid” “sorbitol, glycerol” (humectants)(p. 12, para. [0102]), and anti-inflammatory plant extracts such as “aloe vera” (p. 9, para. [0079]).

The amount of caprylyl glycol, hyaluronic acid or aloe vera for the oral hygiene compositions is not taught.  However, given their function, it would have been obvious to modify a range.  Accordingly, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP 2144.05, II. A, quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to add capprylyl glycol, including hyaluronic acid, aloe vera, to 
Since it would have been obvious to add caprylyl glycol, a moisture retention aid, to the compositions of Jeong, the property of having a moisture retention capacity of at least 4.8 would have been implicit.
Concerning claim 22, it would have been obvious to dispense the compositions from a single compartment dispenser as a matter of convenience for applying and storing the compositions.

Response to Arguments
	i) Applicant argues that the claims are not obvious over O’Malley and Hermann, insofar as “Hermann makes no other teaching for what caprylyl glycol is used for, and the Examiner has pointed to no express teaching in Hermann that would motivate the skilled artisan to use caprylyl glycol in an oral care composition, as opposed to a cosmetic composition” (p. 13).
	The Examiner disagrees.
The test of obviousness under 35 U.S.C. §103 is not the express suggestion of the claimed invention in any or all of the references, but what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them. Note In Re Rosselet, 347 F.2d 847, 146 USPQ 183 (CCPA 1965) and In Re Simon, 461 F.2d 1387, 174 USPQ 114 (CCPA 1972). One skilled in this art would have understood that the various features of the references could be combined to obtain the expected additive results, i.e. moisture retention or moisture regulation.

The Examiner disagrees.
The prior art use of caprylyl glycol for moisture retention or moisture regulation parallels applicants use insofar as the instant specification states, “caprylyl glycol retained a superior moisture level” (p. 33, para. [000108]).
The artisan would have reasonably been expected to provide enough caprylyl glycol to retain or regulate moisture in the oral cavity. 
Further, “it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).

iii) Applicant argues that the instant specification provides unexpected results to overcome the 103 rejections, i.e. “data shows a much lower coefficient of friction” (p. 15).
However, where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) (MPEP 716.02(c)).
Here, the lower coefficient of friction was correlated to “a distinct sensation of smoothness (oral comfort) while maintaining a sensation of hydration (high moisture level)” (Instant Specification p. 32, para. [000105]).   These results are not surprising 
Applicant’s results are also consistent with the teaching in Wallace where gargling with hempseed oil was described as “an oil-mouth-message soothes and stimulates the key meridians where taste meets the organ. Simultaneously, as in any skin message, the inner skin and lining of the mouth, plate and tongue become warm and supple and the lubrication prevents dryness” [emphasis added] (p. 2. 4th paragraph).  
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612